Mr. Chief Justice Shepard
delivered the opinion of the Court:
On the argument the appellant rested his case on the exception last noted above.
Upon the assumption that the plaintiff believed that the ear had come to a stop, the contention is that it was the duty of the conductor to apprehend his intention to get off while the car was still in motion, and to warn him, or otherwise prevent his doing so.
In our opinion, this, under the circumstances of the. case, extends the duty and liability of the carrier to an unreasonable extent, for which no precedent has been found.
It is a matter of common observation that many passengers leave their seats when a car is coming to a stopping place, and start to the door and platform with a view to getting out at the earliest possible moment; sometimes standing upon the step for the purpose. •
Unless there be something in the appearance and conduct of the passenger, under such circumstances, reasonably calculated to give the conductor notice of the helplessness of the passenger and his apparent intention to leave the car before it shall have stopped, it would be unreasonable to expect him to stand at the door, and by word and act restrain the impatience of the passenger.
The conductor who, himself, knows that the car has not come to its expected stop cannot be expected to reasonably apprehend that a passenger firmly believes it has actually stopped, unless-some special circumstances occur to indicate the fact.
*255It would be a very dangerous doctrine to permit a passenger, who is willing to testify to his belief, to impose upon the conductor the duty of correcting his mistake under ordinary circumstances, or in default thereof to render his employer liable in damages for any injury sustained.
A passenger in the possession of his faculties ought to know as well as anyone else when the car is moving, and when he undertakes to alight from it before it stops he takes the risk of injury, and must bear the consequences.
There was no error in the trial of the case, and the judgment will be affirmed, with costs. Affirmed.
On application of the appellant an appeal to the Supreme Court of the United States was allowed.